IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,969-01


EX PARTE RAMIRO FELIX GONZALES





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 04-02-9010-1-CR IN THE 38TH JUDICIAL DISTRICT COURT

MEDINA COUNTY



Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in September 2006 of capital murder committed on January
15, 2001.  Tex. Penal Code Ann. § 19.03(a)(2).  Based on the jury's answers to the special
issues set forth in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and
2(e), the trial court sentenced him to death.  Art. 37.071, § 2(g). (1)  This Court affirmed
applicant's conviction and sentence on direct appeal.  Gonzales v. State, No. AP-75,540
(Tex. Crim. App. June 17, 2009) (not designated for publication).
	Applicant presented four allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial court did not hold a live evidentiary
hearing.  As to all of these allegations, the trial judge entered findings of fact and conclusions
of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions, with the following exceptions: findings paragraphs 20 through 22; and
conclusions paragraphs A through F and I.  Based upon the trial court's findings and
conclusions and our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 23RD DAY OF SEPTEMBER, 2009.

Do Not Publish
1.   Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.